                     UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA

 Molly Woll,                                 File No. 19-CV-295-KMM
                     Plaintiff,
                                             ORDER APPROVING
 v.
                                             SETTLEMENT
 West Publishing Corporation,
                     Defendant.

       This matter is before the Court on the parties’ joint motion for approval of
settlement. (ECF No. 24.) For the reasons set forth below, the Court finds that this
motion should be GRANTED.

       Plaintiff Molly Woll alleged violations of the Fair Labor Standards Act (FLSA),
the Minnesota FLSA, and Minn. Stat. § 181.13 against her former employer, the
defendant West Publishing Corporation (“West”). After Ms. Woll had left the
organization, West reclassified many positions, including Ms. Woll’s former one, as
non-exempt and voluntarily offered backpay for overtime hours worked in the
previous two years. Ms. Woll submitted her hours, but then commenced the current
action while West was in the process of verifying her hours. Ms. Woll sought
additional payment of 1.5 times her hourly rate for all overtime hours she submitted,
as opposed to the .5 times the hourly rate offered by West to all newly non-exempt
employees. She also demanded liquidated damages.

       West asserted that Ms. Woll’s method of calculating overpay was incorrect, and
that the “fluctuating workweek” method was appropriate, resulting in the .5 times the
hourly rate calculation. West also opposed liquidated damages. A settlement
conference was held before the undersigned on July 10, 2019, where the case was
settled. Because it is an open question in this Circuit whether judicial approval is
necessary for private FLSA settlements, see Melgar v. OK Foods, 902 F.3d 775, 779 (8th
Cir. 2018), the parties, in an abundance of caution, chose to submit the settlement to
this Court for approval.
       A court reviews a proposed FLSA settlement agreement to ensure: (1) a bona
fide dispute under the FSLA exists; and (2) the settlement represents a fair and
reasonable solution to that dispute. Johnson v. Thomson Reuters, No. 18-cv-70 (PJS/HB),
2019 WL 1254565 at *2 (D. Minn. Mar. 19, 2019). The Court finds both
requirements are met here.

       A bona fide dispute exists if issues are actually in dispute. Stainbrook v.
Minnesota Dep’t of Pub. Safety, 239 F. Supp. 3d 1123, 1126 (D. Minn. 2017). The Court
notes at least three issues in dispute here. First, the parties disputed the number of
overtime hours Ms. Woll worked during the applicable two-year period. Second, the
parties disagreed about which method should be used to calculate overtime damages.
Third, the parties did not agree about whether liquidated damages were appropriate in
this case. Based on these issues, the Court determines that a bona fide dispute under
the FLSA existed in this case.

        The Court next must consider whether the settlement is fair and reasonable. It
does so by looking to many factors, including the stage of litigation, the amount of
discovery exchanged, the probability of the plaintiff’s success on the merits, the
experience of counsel, any overreaching by the employer in the settlement
negotiations, and whether the settlement is the product of arm’s length negotiations
between represented parties. Stainbrook, 239 F. Supp. 3d at 1126. When making a
fairness determination, the Court must “be mindful of the strong presumption in
favor of finding a settlement fair.” Netzel v. West Shore Group, Inc., No. 16-cv-2552
(RHK/LIB), 2017 WL 1906955 at *2 (D. Minn. May 8, 2017) (quotation omitted).
The Court has carefully reviewed the settlement agreement in this case, but because it
is confidential, will not recite the specifics here. The Court finds that it is a fair and
reasonable resolution to the dispute. In finding so, the Court is mindful that the
parties were represented by experienced counsel and negotiated at arm’s length during
a settlement conference mediated by the undersigned.

     Accordingly, IT IS HEREBY ORDERED that the Joint Motion for Settlement
Approval (ECF No. 24) is GRANTED.


 Date: August 23, 2019                            s/Katherine Menendez
                                                  Katherine Menendez
                                                  United States Magistrate Judge

                                            2
